Order entered September 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00370-CV

                 GENA MARCELLA MERCADANTE, ET AL., Appellants

                                                 V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-15882

                                             ORDER
       Before the Court is appellants’ August 27, 2014 motion for reconsideration and further
request for an extension of time to file a brief and appellants’ September 3, 2014 notice of
inability to complete their brief with notice of continued diligence.
       Appellants’ brief was originally due on June 7, 2014. On May 22, 2014, appellants filed
a motion requesting an additional 30 days to file their brief. The Court granted appellants’
motion and ordered the brief filed on or before July 7, 2014.
       On July 3, 2014, appellants filed an Urgent Notice of Exceptional Circumstances and a
second motion requesting additional time to file their brief. On July 9, 2014, the Court granted
appellants’ second motion and ordered the brief filed on or before August 8, 2014. The Court
cautioned appellants that no further extension of time would be granted absent extraordinary
circumstances.
       On August 8, 2014, the day appellants’ brief was due, appellants instead filed a third
motion requesting an additional 30 days to file their brief. On August 13, 2014, the Court denied
appellants’ third motion and ordered the brief filed on or before September 2, 2014. The Court
cautioned appellants if they failed to file their brief by September 2, 2014, the appeal may be
dismissed for want of prosecution.
       On August 27, appellants asked the Court to reconsider its denial of their third extension
request. Appellants also filed a fourth extension request, asking the Court to give them another
29 days to file their brief. On September 3, 2014, appellants filed a Notice of Inability to
Complete Appellants’ Brief.
       We have given appellants three extensions totaling an additional eighty-seven days to file
a brief. Accordingly, we DENY appellants’ motion for reconsideration and further request for
an extension.
       On the Court’s own motion, we ORDER appellants to file their brief on or before
SEPTEMBER 15, 2014. We CAUTION appellants that, if they fail to file their brief on or
before SEPTEMBER 15, 2014, we will dismiss their appeal without further notice. See TEX. R.
APP. P. 38.8(a)(1); 42.3(b) & (c).
                                                    /s/    ADA BROWN
                                                           JUSTICE